Order of disposition, Family Court, New York County (Susan K. Knipps, J.), entered on or about June 7, 2013, which, upon a fact-finding determination that respondent mother neglected the subject child, released the child to the custody of her father with six months’ supervision by petitioner agency, unanimously affirmed, without costs.
The finding that respondent neglected her infant daughter is supported by a preponderance of the evidence, which established that respondent engaged in acts of violence against the child’s father in his apartment in the child’s presence and that she left the child alone in her room in a shelter while she engaged in a verbal altercation with another shelter resident, resulting in her arrest (see Matter of Nia J. [Janet Jordan P.], 107 AD3d 566, 567 [1st Dept 2013]; Matter of Rosemary V. [Jorge V.], 103 AD3d 484 [1st Dept 2013]).
Concur — Sweeny, J.E, Acosta, Renwick, Andrias and Freedman, JJ.